Citation Nr: 1435138	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 1973 to July 1976, October 1977 to June 1984, March 1986 to March 1988, and July 1991 to August 1992.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision by the St. Paul, Regional Office (RO), which denied the appellant's attempt to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision. 

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  However, the Board was unable to produce a transcript of the proceeding.  In October 2012, the Board notified the appellant that, because a transcript was unavailable, she had a right to a new hearing per 38 C.F.R. § 20.717 (2013).  To date, the appellant has not requested a new hearing.  

In May 2014, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death, and remanded the claim to the RO for further development.  The RO continued the previous denial in a July 2014 supplemental statement of the case (SSOC).  The appellant's claim is now ready for appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in August 2002 and that the immediate cause of death was intracerebral hemorrhage (ICH).  No underlying causes or other significant conditions were listed on the death certificate.

2.  At the time of the Veteran's death, service connection was in effect for dysthymia, rated 100 percent disabling; depressed diffusing capacity of the lungs for carbon dioxide, rated 30 percent disabling; peripheral neuropathy of both lower extremities, with each extremity rated 10 percent disabling; residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetrial tear, rated 10 percent disabling, and repaired right inguinal hernia, rated 0 percent disabling. 

3.  Intracerebral hemorrhage was not causally linked to the Veteran's service or any incident of service.

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the instant case, the Board finds that the appellant was fully apprised of the evidence required to substantiate her claim of service connection for the cause of the Veteran's death via letter dated in April 2010.  Specifically, the letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, in addition to the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter also provided the appellant with the notice elements required by Dingess for how VA determines disability ratings and effective dates, and the appellant was advised with respect to the three required notice elements as mandated by Hupp, supra.  

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the above-mentioned notice letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Hupp, supra, and afforded the appellant a meaningful opportunity to participate in the development of her claim.  As to any error with respect to the timing of notice in this case, any such error was effectively cured by the readjudication of the appellant's claim in April 2011 after notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the Veteran's STRs, VA and private medical records, and the Veteran's death certificate.  The appellant has not identified any outstanding relevant evidence and the Board is aware of none.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  In June 2014, a VA opinion was obtained on remand from the Board.  The medical opinion takes into consideration the appellant's specific arguments, to include consideration of whether it is at least as likely as not that the Veteran's intracerebral hemorrhage was the result of dysthymia or any other service-connected disability.  The Board finds that the opinion contains sufficient evidence by which to evaluate the appellant's claim of service connection for the cause of the Veteran's death and that the Board has properly assisted the appellant in this regard.  Further, the Board finds that the RO has substantially complied with its remand instructions and can therefore proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Law and Regulations

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).

Contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.


III.  Factual Background

The Veteran died in August 2002.  According to his death certificate, his death was caused by intracerebral hemorrhage.  At the time of his death, the Veteran was service-connected for dysthymia, depressed diffusing capacity of the lungs for carbon dioxide, peripheral neuropathy of both lower extremities, residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetrial tear, and repaired right inguinal hernia.  The appellant contends that the Veteran's service-connected dysthymia, peripheral neuropathy, and a depressed diffusing capacity of his lungs are all contributory causes of the Veteran's death

STRs, including examination reports dated April 1973, February 1986, October 1989, and July 1991, are silent for any reports of a chronic cerebrovascular disorder.   

In February 2011, the appellant submitted articles on strokes, depression, and depression as a risk factor for the incidence of stroke.

In September 2011, a VA medical opinion was provided to address the Veteran's assertion that dysthymia was a cause of the Veteran's death.  The examiner opined that dysthymia did not cause, contribute to, nor hasten Veteran's death from an ICH.  The examiner reasoned that dysthymia is a type of depression with the symptoms that are not as severe as with major depression.  Dysthymia is not a known risk factor for ICH.  

In January 2012, a second VA medical opinion was provided to review the articles submitted by the appellant regarding dysthymia and strokes.  The examiner reviewed the articles and noted that one of the articles stated that "a history of dysthymia demonstrated a similar relationship to stroke, although the estimate was not statistically significant."  The examiner opined that the ICH which resulted in the Veteran's death was not due to or aggravated by his service-connected dysthymia.  The examiner explained that, for two conditions to be related, there needs to be a statistical relationship of significant degree as well as a plausible causality based on the Hill criteria of causality.  In this case, there is an indication of statistical increase of ICH with depression but not with ICH and dysthymia.  In addition, there is not a clearly hypothesized methodology of how dysthymia causes ICH, which raises the question of other potential explanations of the statistical relationship.  Further, the Veteran has other risk factors for hemorrhagic stroke that are the more likely cause of his stroke.

In June 2014, a third medical opinion was provided to determine whether any of the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  The examiner opined that the Veteran's fatal ICH was less likely than not caused or accelerated by any single or combination of service-connected disabilities.  The examiner agreed with the opinions and rationales of the September 2011 and January 2012 examiners regarding dysthymia.  Further, the examiner explained that the Veteran's remaining service-connected disabilities are not anatomically, physiologically, cellularly, or conceptually related to the causation or process of an ICH.  They are found in separate body compartments and are not on the list of risk factors for ICH.  Risk factors for ICH include: hypertension, older age, high alcohol intake, black ethnicity, lower cholesterol and LDL cholesterol, lower tryglycerides, chronic kidney disease, and diabetes.  These risk factors do not include any of the Veteran's service-connected disabilities.  While peripheral neuropathy and depressed diffusing capacity of the lungs are associated with ICH, they are not causally related to ICH.  Instead, they are associated with diabetes, which is a risk factor for ICH.  

IV.  Analysis

The Board finds that service connection for the cause of the Veteran's death is not warranted.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's death and his military service are the appellant's contentions.

The Board has considered the appellant's contention that the Veteran's service-connected dysthymia, peripheral neuropathy, and a depressed diffusing capacity of his lungs are all contributory causes of the Veteran's death.  However, the claim at issue is not one for which a lay person is competent to provide evidence of nexus, in the absence of medical evidence or opinion to support the lay evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (outlining the situations where lay evidence is competent and sufficient to establish a diagnosis of a condition); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006) (holding that the Board cannot find that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical records).  There is no such evidence in this case.  The appellant's lay statements are not competent to establish a nexus between the Veteran's service-connected disabilities and ICH.  

In this case, there is no competent medical evidence or opinion to corroborate the Veteran's contentions.  The Board also finds it significant that the VA examiner in June 2014 found that after review of the claims file, pertinent medical history, and articles submitted by the appellant, that the Veteran's cause of death was not related to service.  The probative value of the June 2014 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

There is no suggestion in the record that the debilitating effects of service-connected disability made the veteran materially less capable of resisting the effects of the fatal disease or that service-connected disability had material influence in accelerating death.  The appellant does not contend and there is no showing that an ICH was incurred during service or manifested as a chronic disease within a year after discharge from service in 1992.  Thus, there is no basis upon which to conclude that the Veteran's ICH was incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

In sum, a clear preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).  Therefore, the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


